

117 S1749 IS: Reaching America's Rural Minority Businesses Act of 2021
U.S. Senate
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1749IN THE SENATE OF THE UNITED STATESMay 20, 2021Mr. Wicker (for himself, Mr. Kaine, Mr. Scott of South Carolina, Mr. Coons, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo authorize the Minority Business Development Agency of the Department of Commerce to establish business centers at historically Black colleges and universities, and for other purposes. 1.Short titleThis Act may be cited as the Reaching America's Rural Minority Businesses Act of 2021.2.Definitions(1)AgencyThe term Agency means the Minority Business Development Agency of the Department of Commerce.(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Commerce, Science, and Transportation of the Senate;(B)the Committee on Small Business and Entrepreneurship of the Senate;(C)the Committee on Energy and Commerce of the House of Representatives; and(D)the Committee on Small Business of the House of Representatives.(3)Eligible entityThe term eligible entity means—(A)a historically Black college or university; or(B)a consortium of institutions of higher education that is led by a historically Black college or university.(4)Historically Black college or universityThe term historically Black college or university has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061).(5)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(6)MBDA centerThe term MBDA center means any business center established by the Agency.(7)MBDC agreementThe term MBDC agreement means a collaborative agreement entered into between the Agency and an eligible entity under section 3(b)(2).(8)Minority business enterpriseThe term minority business enterprise has the meaning given the term in section 1108(a) of the CARES Act (15 U.S.C. 9007(a)).(9)Rural areaThe term rural area means an area located outside a metropolitan statistical area (as designated by the Office of Management and Budget).(10)Rural business centerThe term rural business center means an MBDA center with the functions described in section 3(c).(11)Rural minority business enterpriseThe term rural minority business enterprise means a minority business enterprise located in a rural area.3.Business centers(a)In generalThe Agency may establish not more than 10 rural business centers.(b)Partnership(1)In generalThe agency shall establish each rural business center in partnership with an eligible entity in accordance with paragraph (2).(2)MBDC agreement(A)In generalWith respect to each rural business center established by the Agency, the Agency shall enter into a collaborative agreement with an eligible entity that provides that—(i)the eligible entity shall provide space, facilities, and staffing for the rural business center;(ii)the Agency shall provide funding for, and oversight with respect to, the rural business center; and(iii)subject to subparagraph (B), the eligible entity shall match 20 percent of the amount of the funding provided by the Agency under clause (ii), which may be calculated to include the costs of providing the space, facilities, and staffing under clause (i).(B)Lower match requirementBased on the available resources of an eligible entity, the Agency may enter into a collaborative agreement with the eligible entity that provides that the eligible entity shall match less than 20 percent of the amount of the funding provided by the Agency under subparagraph (A)(ii).(3)TermThe term of an MBDC agreement shall be 5 years.(4)RenewalThe Agency and an eligible entity may agree to extend the term of an MBDC agreement with respect to a rural business center for an additional 5 years.(c)FunctionsA rural business center shall—(1)primarily serve clients that are—(A)rural minority business enterprises; or(B)minority business enterprises that are located more than 50 miles from an MBDA center (other than that rural business center);(2)focus on issues relating to—(A)the adoption of broadband internet access service (as defined in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation), digital literacy skills, and e-commerce by rural minority business enterprises;(B)advanced manufacturing;(C)the promotion of manufacturing in the United States;(D)ways in which rural minority business enterprises can meet gaps in the supply chain of critical supplies and essential goods and services for the United States;(E)improving the connectivity of rural minority business enterprises through transportation and logistics;(F)promoting trade and export opportunities by rural minority business enterprises;(G)securing financial capital; and(H)facilitating entrepreneurship in rural areas; and(3)provide education, training, and technical assistance to minority business enterprises.(d)Applications(1)In generalNot later than 90 days after the date of enactment of this Act, the Agency shall issue a request for applications from eligible entities that desire to enter into MBDC agreements with the Agency.(2)Criteria and priorityIn selecting an eligible entity with which to enter into an MBDC agreement, the Agency shall—(A)select an eligible entity that demonstrates—(i)the ability to collaborate with governmental and private sector entities to leverage capabilities of minority business enterprises through public-private partnerships;(ii)the research and extension capacity to support minority business enterprises;(iii)knowledge of the community that the eligible entity serves and the ability to conduct effective outreach to that community to advance the goals of a rural business center;(iv)the ability to provide innovative business solutions, including access to contracting opportunities, markets, and capital;(v)the ability to provide services that advance the development of science, technology, engineering, and math jobs within minority business enterprises;(vi)the ability to leverage resources from within the eligible entity to advance a rural business center;(vii)that the mission of the eligible entity aligns with the mission of the Agency; and(viii)the ability to leverage relationships with rural minority business enterprises; and(B)give priority to an eligible entity located in a State or region that lacks an MBDA center, as of the date of enactment of this Act.(e)Authorization of appropriationsThere are authorized to be appropriated to the Agency to establish rural business centers under this section $10,000,000 for each of fiscal years 2022 through 2026.4.Report to CongressNot later than 1 year after the date of enactment of this Act, the Agency shall submit to the appropriate congressional committees a report that includes—(1)a summary of the efforts of the Agency to provide services to minority business enterprises located in States that lack an MBDA center, as of the date of enactment of this Act, and especially in those States that have significant minority populations; and(2)recommendations for extending the outreach of the Agency to underserved areas.5.Study and report(a)In generalThe Agency, in coordination with the Administrator of the Small Business Administration, shall conduct a study on the ways in which minority business enterprises can meet gaps in the supply chain of the United States, with a particular focus on the supply chain of advanced manufacturing and essential goods and services.(b)ReportNot later than 1 year after the date of enactment of this Act, the Agency shall submit to Congress a report that includes—(1)the results of the study conducted under subsection (a); and(2)recommendations on the ways in which minority business enterprises can meet gaps in the supply chain of the United States.